By the Court.
This record consists of a “petition to vacate judgment,” the order of notice thereon, the date of filing in the Municipal Court, the date of entry in the Superior Court, a statement that the petition was “denied after hearing,” and the plaintiff’s appeal. The record is barren of any suggestion of a question of law. Therefore there is nothing to be considered. Cobb v. Hale, 172 Mass. 387.
The appeal is frivolous. The denial of the petition is affirmed with double costs under the statute.

So ordered.